EXHIBIT 10.1
 
AMENDMENT TO THE LIFEPOINT HOSPITALS
DEFERRED COMPENSATION PLAN


THIS AMENDMENT to the LifePoint Hospitals Deferred Compensation Plan (the
“Plan”) is made on this 22nd day of December, 2010, by LifePoint Hospitals, Inc.
(the “Company”).


WHEREAS, the Company heretofore adopted the Plan for the benefit of its eligible
employees;


WHEREAS, the Company has reserved the right to amend the Plan; and


WHEREAS, the Company desires to amend the Plan to (i) describe its restoration
matching contribution program and (ii) affirm the eligibility requirements for
the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows, effective January 1,
2011:


I.            New Subsection 3.3(c) is added as follows:


(c)           Pursuant to the Company’s ability to make matching contributions
to the Plan, the Company may in its sole and absolute discretion make a special
Contribution to restore amounts that otherwise would have been made to the
LifePoint Hospitals, Inc. Retirement Plan (the “Retirement Plan”) as matching
contributions (the “Restoration Match”) to be credited to the Accounts of
Eligible Individuals or Participants described in this Section 3.3(c).
Participants eligible to receive such Restoration Match shall be those
Participants (i) who are in salary grades E47-E55 or who are hospital chief
executive officers, (ii) whose matching contributions to the Retirement Plan are
restricted under the application of section 401(a)(17) of the Code, (iii) who
contributed the maximum amount to the Retirement Plan allowable under Section
5.1(a)(2) of the Retirement Plan and (iv) who were employed on the day of the
Restoration Match contribution; provided, however, that the Company reserves the
right to change this criteria in its sole and absolute discretion. The
Restoration Match shall generally be in an amount equal to the uniform
percentage formula for matching contributions that is determined by the Company
to be made to the Retirement Plan for such plan year, multiplied by a
Participant’s “Considered Compensation” (as defined in the Retirement Plan, but
without application of section 401(a)(17) of the Code) contributed by the
Participant to the Retirement Plan and this Plan, reduced by any matching
contributions allocated to the Participant’s Retirement Plan account for such
plan year.  No Participant shall have the right to a Restoration Match, and the
Company in its sole and absolute discretion may at any time modify the terms of
the Restoration Match or eliminate the Restoration Match entirely.
Notwithstanding anything herein to the contrary, the Restoration Match shall be
administered and applied in a manner consistent with the requirements of section
409A of the Code and section 1.409A-2(a)(9) of the Treasury Regulations.
 
II.
Pursuant to appropriate action of the Committee, effective January 1, 2011,
newly eligible employees shall begin participation in the Plan on the first day
of the month following completion of 60 days of continuous service to the
Company and its affiliates.

 
IN WITNESS WHEREOF, the undersigned has executed this instrument on behalf of
the Company to amend the Plan on the date first written above, to be effective
as provided herein.
 
By:
/s/ John P. Bumpus    
Title:
Executive Vice President and Chief Administration Office



 
 

--------------------------------------------------------------------------------

 